Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/431,970, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the provisional application does not provide support for the lubricant system recited in claims 1, 18, and their dependent claims, or the method steps of claim 17. The claims have therefore been accorded an effective filing date of 12/4/17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (U.S. PG Pub. No. 2009/0162236) in view of Hammond (U.S. PG Pub. No. 2010/0028194, “Hammond ‘194”), Bayer (U.S. PG Pub. No. 2001/0004138), and Chen (CN 107321973 A).

The difference between Hammond and the currently presented claims is that Hammond does not disclose the specific lubricant of claims 1, 14, and 18, and does not disclose the lubricant concentration of claim 13.
In paragraph 29 and Table 1 Hammond discloses that the lubricant can be Apex Superlube PS1000B. Hammond ‘194 discloses that Apex Superlube PS1000B comprises stearic acid, guanidine material, microcrystalline wax, ethylene bisstearamide, and polyethylene copolymer wax in amounts within the ranges recited in claims 1 and 18, and where the guanidine material comprises guanidine stearate and guanidine 2-ethyl hexanoate, as recited in claim 14. In paragraphs 16-18 Hammond ‘194 discloses that Apex Superlube PS1000B is added to a powder metal composition in an amount of about 0.35 to about 0.6% by weight, encompassing the ranges recited in claims 13 and 17. Hammond and Hammond ‘194 do not specifically disclose a polyethylene/polypropylene copolymer wax as the polyethylene copolymer wax of the lubricant, and do not disclose the further inclusion of an antioxidant in the lubricant composition. It would have been obvious to one of ordinary skill in the art to include the components of Apex Superlube 1000B, as taught by Hammond ‘194, as the lubricant in 
In paragraphs 10-15 Bayer discloses a molding composition based on sinterable materials, comprising a sinterable powder which can be an iron-containing metallic powder, a metallocene polyolefin wax, and a further dry lubricant. In paragraph 25 Bayer discloses that the further dry lubricant can be an ethylene bisstearamide wax, as in the Apex Superlube PS1000B lubricant of the Hammond references. In paragraph 22 Bayer discloses that the polyolefin wax can be a copolymer of ethylene and propylene with one another, meeting the limitations of the polyethylene/polypropylene copolymer wax of claims 1 and 18. It would have been obvious to one of ordinary skill in the art to include the polyethylene/polypropylene copolymer wax of Bayer as the polyethylene copolymer wax in the lubricant composition of Hammond and Hammond ‘194, since Bayer teaches that it is a suitable ethylene copolymer wax for use in combination with an ethylene bisstearamide wax in a sinterable composition comprising an iron-containing metallic powder.
An English-language machine translation of Chen, which has been attached, is used in setting forth this rejection, and the paragraph referred to herein are those of the English translation. Chen has a publication date of 11/7/17 and therefore qualifies as prior art in accordance with the discussion in paragraph 2 above. Chen discloses in 
In light of the above, claims 1-3, 5-14, 16-18, and 20 are rendered obvious by Hammond, Hammond ‘194, Bayer, and Chen.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, Hammond ‘194, Bayer, and Chen as applied to claims 1-3, 5-14, 16-18, and 20, and further in view of Hammond (U.S. PG Pub. No. 2004/0175286, “Hammond ‘286”).
The discussion of Hammond, Hammond ‘194, Bayer, and Chen in paragraph 6 above is incorporated here by reference. Hammond, Hammond ‘194, Bayer, and Chen disclose a composition meeting the limitations of claims 1 and 18, but do not disclose a lubricant system free of lauric acid.
In column 1 lines 10-13 Hammond ‘286 discloses a lubricant system for use in powder metal compositions used in the production of metal parts. From column 2 line 60 through column 4 lines 65 Hammond ‘286 discloses that the lubricant system has a 
It would have been obvious to one of ordinary skill in the art to use an individual non-lauric fatty acid of Hammond ‘286, or a mixture of acids not including lauric acid, instead of the mixture of lauric and stearic acids in the composition of Hammond, Hammond ‘194, Bayer, and Chen, since Hammond ‘286 teaches that the other fatty acids and fatty acid mixtures have equivalent use to the mixture of lauric and stearic acids, and such a substitution would be a simple substitution of one known element for another in order to obtain predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond, Hammond ‘194, Bayer, and Chen as applied to claims 1-3, 5-14, 16-18, and 20, and further in view of Grohowski (U.S. Pat. No. 7,326,274). 
The discussion of Hammond, Hammond ‘194, Bayer, and Chen in paragraph 6 above is incorporated here by reference. Hammond, Hammond ‘194, Bayer, and Chen disclose a composition meeting the limitations of claims 1 and 18, but Chen does not disclose the specific antioxidant of claim 15. 

It would have been obvious to one of ordinary skill in the art to include the tris(2,4-di-tert-butylphenyl) phosphite of Grohowski as the antioxidant in the composition of Hammond, Hammond ‘194, Bayer, and Chen, as Grohowski teaches that it is a suitable antioxidant for use in a sinterable powdered metal or metal alloy composition for forming a part.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771